Citation Nr: 0840971	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  01-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for service-connected 
gastroesophageal acid reflux disease (GERD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of September 2006.  This 
matter was originally on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2006; a transcript 
is of record. 


FINDING OF FACT

The veteran's GERD is characterized by symptoms such as 
frequent regurgitation and heartburn, occasional arm and 
shoulder pain with incapacitation, and overall moderate 
impairment.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent 
for service-connected GERD have been approximated.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7399-7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  In correspondence dated 
February 2007, the AOJ, via the Appeals Management Center in 
Washington, DC advised the veteran of what the evidence must 
show to establish entitlement to a higher rating for her 
service-connected GERD.  The AOJ informed the veteran how 
disability ratings were determined and instructed her as to 
the types of evidence used in making such disability rating 
determinations.  The AOJ advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Although no longer required 
by the regulations, the RO also requested that the veteran 
send any evidence in her possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  The AOJ also informed the veteran that when 
service connection is granted, an effective date of the award 
is assigned.  The AOJ also explained how the effective date 
is determined.  Providing the veteran with such notice has 
satisfied the Board's remand directive requiring that such 
notice be provided.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
March 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records, dated through February 2007.  The veteran has not 
identified any medical records relevant to the claims that 
have not been associated with the claims file.  The veteran 
was provided with three medical examinations during the 
course of her appeal.  The third of these was conducted in 
February 2008 in compliance with the Board's remand of 
September 2006.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to her appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim, including as directed by the Board in its September 
2006 remand.  Accordingly, the Board will proceed with 
appellate review.



Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

The veteran's service-connected GERD is currently rated as 10 
percent disabling pursuant to Diagnostic Code 7399-7346.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2008).  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Diagnostic Codes beginning with "73" apply to rating codes 
for digestive system disabilities.  See Schedule of Ratings-
Digestive System, 38 C.F.R. § 4.114 (2008).  Diagnostic Code 
7346 is for hiatal hernia.  Id.  

Under Diagnostic Code 7346, the next higher rating of 30 
percent is warranted for hiatal hernia with symptoms of 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2008). 

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combination productive of severe impairment 
of health.  C.F.R. § 4.114, Diagnostic Code 7346 (2008). 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with evaluation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114, Schedule of Ratings - 
Digestive System (2008).  

Analysis

In support of her claim for a higher initial rating, the 
veteran has submitted numerous written lay statements and 
provided Travel Board hearing testimony before the 
undersigned.  In her substantive appeal, dated in February 
2001, she alleged her GERD was characterized by daily 
heartburn with regurgitation.  In her notice of disagreement, 
dated in November 2000, she alleged "severe" episodes of 
reflux once a month, and daily heartburn and gas.  

In a statement dated in November 2001, the veteran 
essentially asserted that the medications she took prevented 
the true severity of her GERD from being demonstrated during 
upper gastrointestinal testing.  The veteran alleged that she 
had had several severe attacks in the past with chest pains 
and numbness in the arms and tongue.  The veteran also stated 
she had difficulty breathing when these attacks occurred.  
The veteran stated she had to eat a diet of bland food to 
keep her from having a severe attack.  The veteran stated she 
would be satisfied with a 10 percent rating for her 
condition.  Similar contentions were found in a December 2002 
statement.  In that statement the veteran recalled how in 
1997 she had to go to the emergency room for severe chest 
pain, pain on both arms, numbness in the face and tongue, and 
difficulty breathing.  These symptoms were ultimately 
attributed to GERD.  Records of this emergency treatment from 
Promina Gwinnett Hospital System, dated in December 1997, 
have been associated with the claims file.  

At her Travel Board hearing in August 2006, the veteran 
alleged her GERD was characterized by severe chest pain, pain 
on both arms, numbness in the face and tongue, and shortness 
of breath.  Regarding frequency of her symptoms, the veteran 
alleged she had reflux symptoms, such as regurgitation, 
several times weekly.  She experienced more serious 
incapacitating episodes several times yearly.  When she 
experienced incapacitating episodes, she was unable to lie 
down and instead, sat up and waited for them to subside.  

The lay evidence also included a statement dated in August 
2006, from R.K., an acquaintance.  In that statement R.K. 
stated he had witnessed the veteran have "severe attacks" 
with GERD.  R.K. explained that these attacks were 
incapacitating and accompanied by chest pain and numbness in 
both arms.  These attacks lasted from 30 minutes to a few 
hours.  

Medical evidence associated with the claims file included 
VAMC progress notes; records of this treatment from Promina 
Gwinnett Hospital System; VA examination reports, dated in 
June 2001 and February 2008; and a QTC Medical Services 
examination report, dated in December 2002.  The Board finds 
that this evidence, in conjunction with the lay evidence, 
shows that the veteran's GERD more closely approximates the 
criteria for a 30 percent rating.
  
The records from Promina Gwinnett Hospital System confirmed 
that the veteran had a previous episode characterized by 
"severe epigrastic pain" and shortness of breath prompting 
her to seek emergency treatment.  Although this was the only 
emergency treatment the veteran had ever received, according 
to the veteran's subjective complaints, she continues to 
experience similar episodes periodically.

According to the QTC examination report, dated in December 
2002, the veteran's subjective symptoms included 
regurgitation daily with an associated burning sensation in 
the epigastrium.  The veteran reported her GERD caused her to 
lose time from work and interfered with driving.  VAMC 
progress notes confirmed that the veteran had been prescribed 
various drugs such as lansoprazole and zantac for heartburn 
(see e.g. progress notes dated in March 2001 and January 
2006).  

In the February 2008 VA examination report, Dr. E.B. noted 
the following subjective complaints.  The veteran experienced 
regurgitation and heartburn five times per week.  The veteran 
experienced arm and shoulder pain twice in the past year.  At 
times, the veteran's tongue became numb and she was unable to 
talk.  The veteran denied difficulty swallowing solids and 
liquids, but did report difficulty swallowing pills.  The 
veteran vomited blood streaks twice in the past year.  GERD 
symptoms and heartburn were decreased by avoiding spicy 
foods.  The veteran also experienced nighttime episodes of 
heartburn approximately once per month.  When these occurred, 
she sat up and took Pepcid AC.  The veteran described her 
symptoms as moderate, not severe.  

The doctor reported that the veteran's symptoms caused 
moderate impairment to the veteran's health, with symptoms of 
daily burping and regurgitation when she leans over about 
five times a week.  More serious episodes occurred once per 
month.  The doctor also noted that the veteran had reported 
two incapacitating episodes in the past year, each lasting 
four hours.  These were accompanied by chest pain radiating 
into her arms.  

In summary, the QTC examination report, February 2008 VA 
examination report, and VAMC progress notes suggest that the 
veteran's GERD is characterized by frequent regurgitation and 
heartburn, occasional arm and shoulder pain with 
incapacitation, and overall moderate impairment.  The Board 
finds that these characteristics approximate the criteria for 
a 30 percent rating.  In making this finding, the Board 
acknowledges that other medical evidence in the claims file 
suggests that the veteran's GERD is only mild.  For example, 
in a VA examination report, dated in June 2001, Dr. F.R. 
concluded that the veteran had only minimal reflux at that 
time.  This finding was based on an accompanying radiology 
report.  In that report, Dr. P.M. stated that an upper 
gastrointestinal series showed minimal reflux during 
fluoroscopy into the distal esophagus.  Dr. P.M. stated that 
he saw no other gross abnormality and specifically noted that 
there was no reflux esophagitis seen and that the stomach was 
normal.  The radiology report also showed that Dr. P.M. 
attempted to conduct a small bowel series but that the 
veteran refused.  According to the report, the veteran stated 
that the examination was too long.    

Despite that some of the evidence suggests the veteran's GERD 
is only mild, and perhaps more closely approximated to the 
criteria for a 10 percent rating, the Board must resolve all 
doubt in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Because there is credible evidence that the veteran's GERD 
results in moderate impairment of health with persistent, 
recurrent symptoms, the 30 percent rating should be assigned.  

The Board also finds that the severity of the veteran's GERD 
appeared to remain unchanged throughout the appeal period.  
Accordingly, a staged rating is not in order and a 30 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

In finding that a 30 percent rating is warranted, the Board 
has considered the assignment of the next higher schedular 
rating, but finds that those criteria have not been met or 
approximated.  Notably, in the QTC examination report Dr. 
S.T. stated that the veteran's GERD did not cause significant 
malnutrition or anemia.  According to the February 2008 VA 
examination report, the veteran denied weight loss, anemia, 
melena, or significant hematemesis.  In the June 2001 VA 
examination report, Dr. F.R. noted that the veteran was not 
losing weight, but instead had gained weight.  Neither the 
medical nor the lay evidence suggests that the veteran's GERD 
is characterized by material weight loss, hematemesis, 
melena, or anemia, or other any symptom combination 
productive of severe impairment of health.  Absent any such 
evidence, there is no basis for granting a 60 percent rating.  
See C.F.R. § 4.114, Diagnostic Code 7346 (2008).

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected GERD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2008).  In the 
instant case, to the extent that the veteran's service-
connected GERD interferes with her employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to an initial 30 percent rating is granted for 
service-connected GERD, subject to the law and regulations 
controlling the award of monetary benefits. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


